         Case 1:17-cr-00686-LAK Document 337 Filed 08/05/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 5, 2019


The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. James Gatto et al., 17 Cr. 686 (LAK)

Dear Judge Kaplan:

        The Government writes in connection with the application of defendant James Gatto to
modify the current conditions of his release to allow him to travel within the continental United
States, upon advance notice to Pretrial Services and the provision of an itinerary to Pretrial
Services. (See Dkt. No. 336.) The defendant, through counsel, has informed the Government
that he has notified and obtained the consent of his pretrial services officer for the proposed
modification of his release, and in light of that, the Government similarly has no objection to the
request.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Attorney for the United States, Acting Under
                                              Authority Conferred by 28 U.S.C. § 515


                                      By:                /s/
                                              Edward B. Diskant/Noah Solowiejczyk/
                                              Eli J. Mark/Aline R. Flodr
                                              Assistant United States Attorneys
                                              (212) 637-2294/2473/2431/1110


Cc: Defense counsel (by email)
